DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20200138254), hereinafter Lee, in view of Han et al. (US8671510), hereinafter Han.
Regarding claim 1, Lee teaches a hand vacuum cleaner (Fig. 5 element 10) comprising:
	(a) an air flow passage extending from a dirty air inlet (Fig. 1, see annotated Fig. 1) at a front end of the hand vacuum cleaner to a clean air outlet (Fig. 5, Air flows from dirty air inlet to outlet 270; Paragraphs 0059-0061);
	(b) a nozzle portion (Fig. 1 element 103) comprising the dirty air inlet provided at the front end of the hand vacuum cleaner;
	(c) a main body (Fig. 1 element 200) positioned rearward of the nozzle portion and housing a suction motor (Fig. 5 element 250), the suction motor provided in the air flow passage (Fig. 5, Paragraphs 0059-0061);
	(d) first and second laterally spaced apart opposed arm members (Fig. 3A, see annotated Fig. 3A) extending between the nozzle portion and the main body wherein a volume is positioned between the nozzle portion, the main body and the opposed arm members (Fig. 3A element 107, Paragraph 0058 mounting space = volume);
	(e) an air treatment member assembly (Fig. 4 element 130) comprising an air treatment member, the air treatment member assembly is removably positionable in the volume (see Fig. 5 for air treatment member assembly attached and see Figs. 3A-3B for air treatment member assembly detached), wherein, when the air treatment member assembly is mounted to the hand vacuum cleaner in an operating position, the air treatment member assembly is positioned in the volume (Fig. 1, Paragraph 0058), and the air treatment member is positioned in the air flow passage (Fig. 5, Paragraphs 0059-0061); and,
	(f) a pistol grip handle assembly (Fig. 1 combination of elements 210 and 212) provided on a lower portion of the main body (Fig. 1) wherein the handle assembly is positioned rearward of the volume (Fig. 1), wherein the air treatment member assembly is removable downwardly (See Fig. 1 for air treatment member attached and see Fig. 3A-3B for the air treatment member detached; the only available direction for the air treatment member assembly to be removed is downwardly).
Lee fails to teach when the air treatment member assembly is mounted to the hand vacuum cleaner in an operation position, an uppermost end of the air treatment member assembly is visible in between the first and second laterally spaced apart opposed arm members.
Han is also concerned with a handheld vacuum cleaner and teaches when the air treatment member assembly (Fig. 8 element 100) is mounted to the hand vacuum cleaner (Fig. 8 element 50) in an operation position (see the position of the handheld vacuum cleaner shown in annotated Fig. 8), an uppermost end of the air treatment member assembly is visible in between the first and second laterally spaced apart opposed arm members (see annotated Fig. 8, 6:48-52; he cover (104) is transparent, which makes the uppermost end of the air treatment member assembly visible in an operation position).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the air treatment member assembly of Lee visible in between the first and second laterally spaced apart opposed arm members by making the first and second laterally spaced apart opposed arm members, which act as a cover and are analogous to the cover (104) taught in Han,  because Han teaches that having the uppermost end of the air treatment member assembly visible allows the user to check the amount of dust collected during operation.
Regarding claim 2, Lee, as modified, teaches the handle assembly comprises a pistol grip hand grip (Fig. 1 element 210) and a finger guard (Fig. 1, see annotated Fig. 1) positioned forward of the pistol grip hand grip and the finger guard is positioned rearward of the volume (Fig. 1).
Regarding claim 3, Lee, as modified, teaches the pistol grip hand grip extends away from the lower portion of the main body (Fig. 1).
Regarding claim 4, Lee, as modified, teaches a rear end of the air treatment member assembly has an air treatment member air outlet (Fig. 5 element 157, Paragraph 0060), a front end of the main body has a main body air inlet (Fig. 3A element 105, Paragraph 0060) and the dirty air inlet has an inlet axis (Fig. 5, see annotated Fig. 5) wherein, when the air treatment member assembly is in the operating position, the air treatment member air outlet is in air flow communication with the main body air inlet and each of the air treatment member air outlet and the main body air inlet extend downwardly and rearwardly at an angle to the inlet axis (Fig. 5).
Regarding claim 6, Lee, as modified, teaches a front end of the air treatment member assembly has an air treatment member air inlet (Fig. 5 element 147, Paragraph 0059), a rear end of the nozzle portion has a nozzle portion air outlet (Fig. 3B element 104, Paragraph 0059) and the dirty air inlet has an inlet axis (Fig. 5, see annotated Fig. 5) wherein, when the air treatment member assembly is in the operating position, the air treatment member air inlet is in air flow communication with the nozzle portion air outlet and each of the air treatment member air inlet and the nozzle portion air outlet extend downwardly and forwardly at an angle to the inlet axis (Fig. 5).
Regarding claim 8, Lee, as modified, teaches a front end of the air treatment member assembly has an air treatment member air inlet (Fig. 5 element 147, Paragraph 0059) and a rear end of the nozzle portion has a nozzle portion air outlet (Fig. 3B element 104, Paragraph 0059) wherein, when the air treatment member assembly is in the operating position, the air treatment member air inlet is in air flow communication with the nozzle portion air outlet and each of the air treatment member air inlet and the nozzle portion air outlet extend downwardly and forwardly at an angle to the inlet axis (Fig. 5).
Claims 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 5, Lee teaches the air treatment member air outlet has an outlet port (Fig. 5 outer surface that defines the hole of element 157) that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle from the inlet axis downwardly and rearwardly to the plane and the main body air inlet extends at a mating angle (Fig. 5). Lee fails to teach that the angle is between 60° and 80°. However it does teach that the connection is at an angle, and the claimed range is not critical to the invention (the instant specification describes selecting a range of angles as a matter of balancing wear reduction with ease of sealing, but not specifying why the range of 60° to 80° is particularly critical, see paragraph [00187] of the specification of the instant application). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) See MPEP 2144.05 Section II A. Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°-80°, as doing so represents optimization discoverable through routine optimization.
Regarding claim 7, Lee teaches the air treatment member air inlet has an inlet port (Fig. 5 outer surface that defines the hole of element 147) that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle downwardly and forwardly from the inlet axis to the plane and the nozzle portion air outlet extends at a mating angle (Fig. 5). Lee fails to teach that the angle is between 60° and 80°. However it does teach that the connection is at an angle, and the claimed range is not critical to the invention (the instant specification describes selecting a range of angles as a matter of balancing wear reduction with ease of sealing, but not specifying why the range of 60° to 80° is particularly critical, see paragraph [00187] of the specification of the instant application). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) See MPEP 2144.05 Section II A. Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°-80°, as doing so represents optimization discoverable through routine optimization.
Regarding claim 9, Lee teaches the air treatment member air outlet has an outlet port (Fig. 5 outer surface that defines the hole of element 157) that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle from the inlet axis downwardly and rearwardly to the plane and the main body air inlet extends at a mating angle (Fig. 5). Lee fails to teach that the angle is between 60° and 80°. However it does teach that the connection is at an angle, and the claimed range is not critical to the invention (the instant specification describes selecting a range of angles as a matter of balancing wear reduction with ease of sealing, but not specifying why the range of 60° to 80° is particularly critical, see paragraph [00187] of the specification of the instant application). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) See MPEP 2144.05 Section II A. Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°-80°, as doing so represents optimization discoverable through routine optimization.
Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20200138254), hereinafter Lee, in view of Hirota (CN 110051268).
Regarding claim 10, Lee fails to teach the air treatment member assembly is rotatably insertable into hand vacuum cleaner. Hirota teaches the concept of a hand vacuum cleaner having a removable air treatment member assembly that is rotatably insertable into the hand vacuum cleaner(Figs. 3 and 10, Fig. 3 shows the air treatment member assembly (12) in the attached position and the Fig. 10 shows the air treatment member assembly (12) after being rotated to be detached). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the air treatment member assembly rotatably insertable into the hand vacuum cleaner, as taught by Hirota, because doing so represents the combination of prior art elements according to known methods to yield predictable results.
Regarding claim 11, Lee, as modified, teaches the volume has a forward portion and a rearward portion (Figs. 3A-3B), the air treatment member assembly has a front end that is positionable in the forward portion of the volume and a rear end of the air treatment member assembly is rotatable towards the operating position when the forward portion of the air treatment member assembly is positioned in the forward end of the volume (Front and rear ends of dust collection unit (130) are capable of being positioned and rotated respectively (See Fig. 3A) when the rotation teachings of Hirota are included).
Regarding claim 12, Lee, as modified, teaches an air treatment member assembly air inlet (Fig. 5 element 147) is proximate a nozzle portion air outlet (Fig. 5 element 104) of the nozzle portion when the forward end of the air treatment member assembly is positioned in the forward portion of the volume (Fig. 5).
Regarding claim 13, Lee, as modified, teaches the front end of the air treatment member assembly has an air treatment member air inlet (Fig. 5 element 147, Paragraph 0059), a rear end of the nozzle portion has the nozzle portion air outlet and the dirty air inlet has an inlet axis (Fig. 5, see annotated Fig. 5) wherein, when the air treatment member assembly is in the operating position, the    Preliminary Amendmentair treatment member air inlet is in air flow communication with the nozzle portion air outlet and each of the air treatment member air inlet and the nozzle portion air outlet extend downwardly and forwardly at an angle to the inlet axis (Fig. 5).
Regarding claim 14, Lee, as modified, teaches the air treatment member air inlet has an inlet port (Fig. 5 outer surface that defines the hole of element 147) that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle downwardly and forwardly from the inlet axis to the plane and the nozzle portion air outlet extends at a mating angle. Lee, as modified, fails to teach that the angle is between 60° and 80°. However it does teach that the connection is at an angle, and the claimed range is not critical to the invention (the instant specification describes selecting a range of angles as a matter of balancing wear reduction with ease of sealing, but not specifying why the range of 60° to 80° is particularly critical, see paragraph [00187] of the specification of the instant application). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) See MPEP 2144.05 Section II A. Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°-80°, as doing so represents optimization discoverable through routine optimization.
Regarding claim 15, Lee, as modified, teaches a rear end of the air treatment member assembly has an air treatment member air outlet (Fig. 5 element 157, Paragraph 0060) and a front end of the main body has a main body air inlet (Fig. 3A element 105, Paragraph 0060) wherein, when the air treatment member assembly is in the operating position, the air treatment member air outlet is in air flow communication with the main body air inlet and each of the air treatment member air outlet and the main body air inlet extend downwardly and rearwardly at an angle to the inlet axis (Fig. 5).
Regarding claim 16, Lee, as modified, teaches the air treatment member air outlet has an outlet port (Fig. 5 outer surface that defines the hole of element 157) that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle from the inlet axis downwardly and rearwardly to the plane and the main body air inlet extends at a mating angle (Fig. 5). Lee, as modified, fails to teach that the angle is between 60° and 80°. However it does teach that the connection is at an angle, and the claimed range is not critical to the invention (the instant specification describes selecting a range of angles as a matter of balancing wear reduction with ease of sealing, but not specifying why the range of 60° to 80° is particularly critical, see paragraph [00187] of the specification of the instant application). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) See MPEP 2144.05 Section II A. Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°-80°, as doing so represents optimization discoverable through routine optimization. 
Regarding claim 17, Lee, as modified, teaches the air treatment member air inlet has an inlet port (Fig. 5 outer surface that defines the hole of element 147) that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle downwardly and forwardly from the inlet axis to the plane and the nozzle portion air outlet extends at a mating angle (Fig. 5). Lee, as modified, fails to teach that the angle is between 60° and 80°. However it does teach that the connection is at an angle, and the claimed range is not critical to the invention (the instant specification describes selecting a range of angles as a matter of balancing wear reduction with ease of sealing, but not specifying why the range of 60° to 80° is particularly critical, see paragraph [00187] of the specification of the instant application). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) See MPEP 2144.05 Section II A. Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°-80°, as doing so represents optimization discoverable through routine optimization.
Regarding claim 18, Lee, as modified, teaches a rear end of the air treatment member assembly has an air treatment member air outlet (Fig. 5 element 157, Paragraph 0060), a front end of 5Appl. No. 16/823,191 Preliminary Amendment the main body has a main body air inlet (Fig. 3A element 105, Paragraph 0060) and the dirty air inlet has an inlet axis (Fig. 5, see annotated Fig. 5) wherein, when the air treatment member assembly is in the operating position, the air treatment member air outlet is in air flow communication with the main body air inlet and each of the air treatment member air outlet and the main body air inlet extend downwardly and rearwardly at an angle to the inlet axis (Fig. 5).
Regarding claim 19, Lee, as modified, teaches the air treatment member air outlet has an outlet port (Fig. 5 outer surface that defines the hole of element 157) that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle from the inlet axis downwardly and rearwardly to the plane and the main body air inlet extends at a mating angle (Fig. 5). Lee, as modified, fails to teach that the angle is between 60° and 80°. However it does teach that the connection is at an angle, and the claimed range is not critical to the invention (the instant specification describes selecting a range of angles as a matter of balancing wear reduction with ease of sealing, but not specifying why the range of 60° to 80° is particularly critical, see paragraph [00187] of the specification of the instant application). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) See MPEP 2144.05 Section II A. Consequently, it would have been obvious to a person having ordinary skill in the art to use an angle in the range of 60°-80°, as doing so represents optimization discoverable through routine optimization.

    PNG
    media_image1.png
    503
    646
    media_image1.png
    Greyscale

Annotated Fig. 1

    PNG
    media_image2.png
    585
    462
    media_image2.png
    Greyscale

Annotated Fig. 3A

    PNG
    media_image3.png
    537
    560
    media_image3.png
    Greyscale

Annotated Fig. 5

    PNG
    media_image4.png
    489
    632
    media_image4.png
    Greyscale

Annotated Fig. 8
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 3/18/2022, with respect to the rejection(s) of claims 1-4, 6, and 8 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al (US20200138254) in view of Han et al. (US8671510). See rejection of claim 1 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723